 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   AARON RAISER,                                           Case No.: 18-CV-1836 JLS (AHG)
12                                         Plaintiff,
                                                             ORDER (1) GRANTING MOTION
13   v.                                                      FOR EXTENSION OF TIME TO
                                                             SERVE DEFENDANTS, AND
14   HON. TIMOTHY CASSERLY, et al.,
                                                             (2) DENYING REQUEST FOR
15                                       Defendants.         DISCOVERY TO DETERMINE DOE
                                                             DEFENDANT IDENTITY
16
17                                                           (ECF Nos. 43, 44)
18
19           Presently   before    the    Court    is       Plaintiff’s   Ex   Parte   Application     for
20   Extension of Time to Serve/Re-Serve Summons and Complaint on Non-Appearing
21   Defendants (ECF No. 43), and Plaintiff’s Amended Ex Parte Application for (1) Extension
22   of Time to Serve/Re-Serve Summons and Complaint on Non-Appearing Defendants, and
23   (2) Allowing Discovery to Determine Doe Defendant Identity (“Mot.,” ECF No. 44).1 The
24   Court will consider Plaintiff’s second Motion and addresses each of Plaintiff’s requests in
25   turn.
26
27
28
     1
      Because Plaintiff seeks the same relief in both motions, the Court DENIES AS MOOT Plaintiff’s first
     Motion for Extension of Time (ECF No 43).

                                                        1
                                                                                       18-CV-1836 JLS (AHG)
 1          First, Plaintiff requests the Court extend the time for him to serve Defendants Chief
 2   Justice Tani G. Cantil-Sakauye, Administrative Presiding Justice Judith McConnell, and
 3   Associate Justices Patricia D. Benke, Richard D. Huffman, and Terry B. O’Rourke
 4   (together, the “Judicial Defendants”). Id. at 4. Plaintiff contends that he mistakenly served
 5   the Complaint at the California Attorney General’s Office in San Diego, California,
 6   because he believed they would accept service on behalf of the Judicial Defendants. Id. at
 7   3–4. Good cause appearing, the Court GRANTS Plaintiff’s Motion as it pertains to
 8   extending time for service.2
 9          Second, Plaintiff requests the Court allow discovery so that he may ascertain the
10   identity of the Doe Defendants. Plaintiff asserts that the Doe Defendants are limited to
11   “judges’s law clerks and/or staff” involved in “the initial destruction of the [second] notice
12   of appeal and subsequent failure to forward the . . . [second] notice of appeal . . . .” Mot.
13   at 8. According to Plaintiff, their identity will not be “super difficult to discover.” Id.
14   Plaintiff contends that he “assumed he would be allowed to conduct discovery” regarding
15   the identities of the Doe Defendants “as the case proceeded” because he brought viable
16   claims against Defendant Romo. Id. at 7–8.
17          Rule 26(d) states that a party may not seek “discovery from any source” before the
18   Rule 26(f) conference, unless the Court allows early discovery, or the parties agree to it.
19   See Fed. R. Civ. P. 26(d). When a party seeks Court permission for early discovery, that
20   party must show “good cause.” MedImpact Healthcare Sys., Inc. v. IQVIA Holdings, Inc.,
21   No. 19cv1865-GPC-LL, 2019 WL 610554, at *2 (S.D. Cal. Nov. 25, 2019). In situations
22   such as this where a plaintiff seeks discovery to uncover the identity of an unknown
23   defendant, “the plaintiff should be given an opportunity through discovery to identify the
24   unknown defendants, unless it is clear that discovery would not uncover the identities, or
25
26
     2
      In his Motion, Plaintiff states he does not seek an extension of time to serve Defendants Gavin Newsom
27   or Michael Cohen and that “they are effectively dismissed without prejudice.” Mot. at 5. The Court
28   considers this a voluntary dismissal of these Defendants and therefore DISMISSES WITHOUT
     PREJUDICE Plaintiff’s claims against Defendants Gavin Newsom and Michael Cohen.

                                                       2
                                                                                       18-CV-1836 JLS (AHG)
 1   that the complaint would be dismissed on other grounds.” Gillespie v. Civiletti, 629 F.2d
 2   637, 642 (9th Cir. 1980).
 3           Here, the Court finds Plaintiff has failed to show good cause for conducting
 4   discovery before the Rule 26(f) conference. Plaintiff seems to assert that like Defendant
 5   Romo, the Doe Defendants were court clerks involved in the handling of Plaintiff’s
 6   October 2015 appeals. Mot. at 7–9. The Court finds that because the Doe Defendants
 7   would be similarly situated to Defendant Romo, the reasoning of the previous Order
 8   dismissing Defendant Romo would apply to the Doe Defendants as well. It is therefore
 9   clear to the Court that “the [C]omplaint would be dismissed on other grounds” and that
10   discovery to determine the identities of the Doe Defendants is not warranted. See Gillespie,
11   629 F.2d at 642. Thus, the Court DENIES Plaintiff’s Motion as it pertains to seeking early
12   discovery.
13           Based on the foregoing, the Court GRANTS IN PART AND DENIES IN PART
14   Plaintiff’s Motion. Specifically, the Court GRANTS Plaintiff’s Motion as it pertains to
15   extending time for service and DENIES Plaintiff’s Motion as it pertains to seeking early
16   discovery. Plaintiff SHALL SERVE the Judicial Defendants and file appropriate proof of
17   service with the Court by March 6, 2020. Failure to properly serve Defendants by this
18   time may result in this case being dismissed pursuant to Federal Rule of Civil Procedure
19   4(m).
20           IT IS SO ORDERED.
21   Dated: February 3, 2020
22
23
24
25
26
27
28

                                                  3
                                                                              18-CV-1836 JLS (AHG)
